Title: To Thomas Jefferson from Washington Boyd, 20 February 1806
From: Boyd, Washington
To: Jefferson, Thomas


                        
                            February. 20. 1806
                        
                        The Licence Granted to the President to use private Cariages in Washington City untill the first day of
                            August. 1805. were as follows
                  
                     
                        
                           1 Charriot
                           $12.
                           }
                           If the President Continues to use the same Carriages The same amount is due for Licence untill the first of August. next.
                        
                        
                           2 Phaetons
                           18.
                           There is also due from the President the 2nd. Instalment. on his Subsciption to the Public Schools
                        
                        
                           1 Gigg
                           
                              2.
                           
                           Amot. $20.
                        
                        
                           
                           $32
                           
                        
                     
                  
                        
                        
                            Washington Boyd
                            
                            Treasurr. of W. City
                        
                    